DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Croyle (9,853,669).
Regarding claim 14, Croyle discloses a wireless antenna module (See fig. 1A, 1B), comprising: a power supply case 102 configured to accommodate a power supply 202 (See figs. 1A, 2A); at least one module body 110 connected to the power supply, and including a casing 110, and at least a wireless antenna 112 and a controller 208 that are provided in the casing 110, the controller including an operation unit configured to exchange information at least with another device (See fig. 1A, 1B, 2A and col. 6 lines 15-42); and a mounting mechanism 108 configured to mount the wireless antenna module including the module body casing 110 and the power supply case 102 to an object (See fig. 1B and col. 5 lines 4-8).  However, Croyle does not explicitly mention that the mounting mechanism configured to mount the wireless antenna module including the module body casing and the power supply case to a device.  It would have been obvious to one skilled in the art to utilize the mounting mechanism for securing the wireless antenna module to a device such as a network equipment, for the advantage of providing greater flexibility to mount the antenna module to accommodate the design intention.
Regarding claims 16-17, Croyle discloses as cited in claim 14.  However, Croyle does not explicitly mention the mounting mechanism such as a band or a fastener, as recited in claims, for mounting the power supply case to the device.  Official Notice taken by the examiner that the mounting mechanism such as a band or a fasten recited in claims is commonly known in the art; therefore, it would have been obvious to one skilled in the art to utilize such mounting mechanism to secure the power supply case 102 of the wireless antenna module to the device, for the advantage of expanding the capability of the system to various types of mounting mechanism.
Regarding claim 18, Croyle discloses as cited in claim 14.  Croyle further discloses the device is a network equipment which inherently includes at least one device body configured to perform input and output of signals to and from the device, and a device power supply configured to supply electric power to the device body, and the module body and the device body are electrically connected to each other (See fig. 1A, 2A and col. 4 lines 54-61).  
Regarding claim 19, Croyle discloses as cited in claim 14.  Croyle further discloses the module body comprises a first module body 110 and a second module body 110 connected to the power supply or the battery accommodated in the power supply case 102, and the first module body and the second module body are attached to the power supply case (See figs. 1B, 2A).
Regarding claim 20, Croyle discloses as cited in claim 19.  However, Croyle does not explicitly mention the mounting mechanism as recited in claim, for mounting the power supply case to the device.  Official Notice taken by the examiner that the mounting mechanism recited in claim is commonly known in the art; therefore, it would have been obvious to one skilled in the art to utilize such mounting mechanism to secure the power supply case 102 of the wireless antenna module to the device, for the advantage of expanding the capability of the system to various types of mounting mechanism.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, Croyle discloses as cited in claim 14.  However, Croyle does not mention that the device includes a first device body and a second device body, the first device body includes a first sensor and a first solenoid, the second device body includes a second sensor and a second solenoid, the first module body and the first device body are electrically connected to each other, and the second module body and the second device body are electrically connected to each other.
Claims 15 and 24-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Croyle discloses as cited in claim 14.  However, Croyle fails to mention the power supply case configured to accommodate a battery and a wireless power transfer unit configured to supply electric power from a device to the battery.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892 for a listing of cited prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN A TRAN/Primary Examiner, Art Unit 2648